 


 HR 5159 ENR: Capitol Visitor Center Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5159 
 
AN ACT 
To establish the Office of the Capitol Visitor Center within the Office of the Architect of the Capitol, headed by the Chief Executive Officer for Visitor Services, to provide for the effective management and administration of the Capitol Visitor Center, and for other purposes.  
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Capitol Visitor Center Act of 2008.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—Capitol Visitor Center
Sec. 101. Designation of facility as Capitol Visitor Center; purposes of facility; treatment of the Capitol Visitor Center.
Sec. 102. Designation and naming within the Capitol Visitor Center.
Sec. 103. Use of the Emancipation Hall of the Capitol Visitor Center.
TITLE II—Office of the Capitol Visitor Center
Sec. 201. Establishment.
Sec. 202. Appointment and supervision of Chief Executive Officer for Visitor Services.
Sec. 203. General duties of Chief Executive Officer.
Sec. 204. Assistant to the Chief Executive Officer.
Sec. 205. Gift shop.
Sec. 206. Food service operations.
TITLE III—Capitol Visitor Center Revolving Fund
Sec. 301. Establishment and accounts.
Sec. 302. Deposits in the Fund.
Sec. 303. Use of monies.
Sec. 304. Administration of Fund.
TITLE IV—Capitol Guide Service and Office of Congressional Accessibility Services
Subtitle A—Capitol Guide Service
Sec. 401. Transfer of Capitol Guide Service.
Sec. 402. Duties of employees of Capitol Guide Service.
Subtitle B—Office of Congressional Accessibility Services
Sec. 411. Office of Congressional Accessibility Services.
Sec. 412. Transfer from Capitol Guide Service.
Subtitle C—Transfer date and technical and conforming amendments
Sec. 421. Transfer date.
Sec. 422. Technical and conforming amendments.
TITLE V—Miscellaneous provisions
Sec. 501. Jurisdictions unaffected.
Sec. 502. Student loan repayment authority.
Sec. 503. Acceptance of volunteer services.
Sec. 504. Coins treated as gifts.
Sec. 505. Flexible work schedule pilot program.
TITLE VI—Authorization of appropriations
Sec. 601. Authorization of appropriations.
ICapitol Visitor Center
101.Designation of facility as Capitol Visitor Center; purposes of facility; treatment of the Capitol Visitor Center
(a)DesignationThe facility authorized for construction under the heading Capitol Visitor Center under chapter 5 of title II of division B of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277; 112 Stat. 2681–569) is designated as the Capitol Visitor Center and is a part of the Capitol.
(b)Purposes of the facilityThe Capitol Visitor Center shall be used—
(1)to provide enhanced security for persons working in or visiting the United States Capitol;
(2)to improve the visitor experience by providing a structure that will afford improved visitor orientation and enhance the educational experience of those who have come to learn about the Congress and the Capitol; and
(3)for other purposes as determined by Congress or the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.
(c)Treatment of the Capitol Visitor Center
(1)OversightThe Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives shall have oversight of the Capitol Visitor Center.
(2)Treatment of expansion space of the Senate and House of Representatives in the Capitol Visitor Center
(A)SenateThe expansion space of the Senate described as unassigned space under the heading Capitol Visitor Center under the heading ARCHITECT OF THE CAPITOL under title II of the Act entitled An Act making appropriations for the Legislative Branch for the fiscal year ending September 30, 2002, and for other purposes, approved November 12, 2001 (Public Law 107–68; 115 Stat. 588) shall be part of the Senate wing of the Capitol.
(B)House of RepresentativesThe expansion space of the House of Representatives described as unassigned space under the heading Capitol Visitor Center under the heading ARCHITECT OF THE CAPITOL under title II of the Act entitled An Act making appropriations for the Legislative Branch for the fiscal year ending September 30, 2002, and for other purposes, approved November 12, 2001 (Public Law 107–68; 115 Stat. 588) shall be part of the House of Representatives wing of the Capitol.
(d)Treatment of Congressional Auditorium and Related Adjacent Areas
(1)In generalThe Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives shall jointly prescribe regulations for the assignment of the space in the Capitol Visitor Center known as the Congressional Auditorium and the related adjacent areas.
(2)Related Adjacent AreasThe regulations under paragraph (1) shall include a designation of the areas that are related adjacent areas to the Congressional Auditorium.
(e)Visitor Center space in the CapitolSection 301 of the National Visitor Center Facilities Act of 1968 (2 U.S.C. 2165) is repealed.
(f)Exhibits for displays
(1)In general
(A)Loan agreementsSubject to subparagraph (B), the Architect of the Capitol may enter into loan agreements to place historical objects for display in the Exhibition Hall of the Capitol Visitor Center.
(B)Consultation and approvalThe Architect of the Capitol may exercise the authority under subparagraph (A) with respect to each loan agreement—
(i)after consultation with—
(I)the Senate Commission on Art; and
(II)the House of Representatives Fine Arts Board; and
(ii)subject to the approval of—
(I)the Committee on Rules and Administration of the Senate; and
(II)the Committee on House Administration of the House of Representatives.
(C)Effective dateThis paragraph shall take effect on December 3, 2008.
(2)Exhibition prohibitionSection 1815 of the Revised Statutes (2 U.S.C. 2134) is amended by inserting Emancipation Hall of the Capitol Visitor Center, after Rotunda,.
(3)Exceptions to exhibition prohibitionSection 1815 of the Revised Statutes (2 U.S.C. 2134) shall not apply to any historical object placed within an exhibit in the Exhibition Hall of the Capitol Visitor Center that—
(A)
(i)is directly related to the purpose of the Capitol Visitor Center under subsection (b)(2);
(ii)is the subject of a loan agreement entered into by the Architect of the Capitol before December 2, 2008; and
(iii)has been approved by the Capitol Preservation Commission; or
(B)is the subject of a loan agreement described under paragraph (1)(A).
(4)Substitution of historical objectA loan agreement described under paragraph (3)(A)(ii) may provide for the removal of an historical object from exhibition for preservation purposes and the substitution of that object with another historical object having a comparable educational purpose.
102.Designation and naming within the Capitol Visitor Center
(a)In generalExcept as provided under subsection (b), no part of the Capitol Visitor Center may be designated or named without the approval of—
(1)not less than 3/4 of all members on the Capitol Preservation Commission who are members of the Democratic party; and
(2)not less than 3/4 of all members on the Capitol Preservation Commission who are members of the Republican party.
(b)ExceptionSubsection (a) shall not apply to any room or space under the jurisdiction of the Senate or the House of Representatives.
103.Use of the Emancipation Hall of the Capitol Visitor CenterThe Emancipation Hall of the Capitol Visitor Center may not be used for any event, except upon the passage of a resolution agreed to by both houses of Congress authorizing the use of the Emancipation Hall for that event.
IIOffice of the Capitol Visitor Center
201.EstablishmentThere is established within the Office of the Architect of the Capitol the Office of the Capitol Visitor Center (in this Act referred to as the Office), to be headed by the Chief Executive Officer for Visitor Services (in this Act referred to as the Chief Executive Officer).
202.Appointment and Supervision of Chief Executive Officer for Visitor Services
(a)AppointmentThe Chief Executive Officer shall be appointed by the Architect of the Capitol.
(b)Supervision and OversightThe Chief Executive Officer shall report directly to the Architect of the Capitol and shall be subject to oversight by the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.
(c)RemovalUpon removal of the Chief Executive Officer, the Architect of the Capitol shall immediately provide notice of the removal to the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, and the Committees on Appropriations of the House of Representatives and Senate. The notice shall include the reasons for the removal.
(d)CompensationThe Chief Executive Officer shall be paid at an annual rate of pay equal to the annual rate of pay of the Deputy Architect of the Capitol.
(e)Transition for Current Chief Executive Officer for Visitor Services
(1)AppointmentThe individual who serves as the Chief Executive Officer for Visitor Services under section 6701 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriation Act of 2007 (2 U.S.C. 1806) as of the date of the enactment of this Act shall be the first Chief Executive Officer for Visitor Services appointed by the Architect under this section.
(2)Technical and conforming amendmentSection 6701 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriation Act of 2007 (2 U.S.C. 1806) is repealed.
203.General Duties of Chief Executive Officer
(a)Administration of Facilities, Services, and Activities
(1)In generalExcept to the extent otherwise provided in this Act, the Chief Executive Officer shall be responsible for—
(A)the operation, management, and budget preparation and execution of the Capitol Visitor Center, including all long term planning and daily operational services and activities provided within the Capitol Visitor Center; and
(B)in accordance with sections 401 and 402, the management of guided tours of the interior of the United States Capitol.
(2)Independent budget consideration
(A)In generalThe Architect of the Capitol, upon recommendation of the Chief Executive Officer, shall submit the proposed budget for the Office for a fiscal year in the proposed budget for that year for the Office of the Architect of the Capitol (as submitted by the Architect of the Capitol to the President). The proposed budget for the Office shall be considered independently from the other components of the proposed budget for the Architect of the Capitol.
(B)Exclusion of costs of general maintenance and repair of Visitor CenterIn preparing the proposed budget for the Office under subparagraph (A), the Chief Executive Officer shall exclude costs attributable to the activities and services described under section 501(b) (relating to continuing jurisdiction of the Architect of the Capitol for the care and superintendence of the Capitol Visitor Center).
(b)Personnel, disbursements, and contractsIn carrying out this Act, the Architect of the Capitol shall have the authority to, upon recommendation of the Chief Executive Officer—
(1)appoint, hire, and fix the compensation of such personnel as may be necessary for operations of the Office, except that no employee may be paid at an annual rate in excess of the maximum rate payable for level 15 of the General Schedule;
(2)disburse funds as may be necessary and available for the needs of the Office (consistent with the requirements of section 303 in the case of amounts in the Capitol Visitor Center Revolving Fund); and
(3)designate an employee of the Office to serve as contracting officer for the Office, subject to subsection (c).
(c)Requiring Approval of Certain ContractsThe Architect of the Capitol may not enter into a contract for the operations of the Capitol Visitor Center for which the amount involved exceeds $250,000 without the prior approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.
(d)Semiannual ReportsThe Chief Executive Officer shall submit a report to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives not later than 45 days following the close of each semiannual period ending on March 31 or September 30 of each year on the financial and operational status during the period of each function under the jurisdiction of the Chief Executive Officer. Each such report shall include financial statements and a description or explanation of current operations, the implementation of new policies and procedures, and future plans for each function.
204.Assistant to the Chief Executive Officer
(a)In generalThe Architect of the Capitol shall—
(1)upon recommendation of the Chief Executive Officer, appoint an assistant who shall perform the responsibilities of the Chief Executive Officer during the absence or disability of the Chief Executive Officer, or during a vacancy in the position of the Chief Executive Officer; and
(2)notwithstanding section 203(b)(1), fix the rate of basic pay for the position of the assistant appointed under subparagraph (A) at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code, for the locality involved.
(b)Transition for Current Assistant Chief Executive Officer
(1)AppointmentThe individual who serves as the assistant under section 1309 of the Legislative Branch Appropriations Act, 2008 (2 U.S.C. 1807) as of the date of the enactment of this Act shall be the first Assistant Chief Executive Officer for Visitor Services appointed by the Architect under this section.
(2)Technical and conforming amendmentSection 1309 of the Legislative Branch Appropriations Act, 2008 (2 U.S.C. 1807) is repealed.
205.Gift shop
(a)EstablishmentThe Architect of the Capitol, acting through the Chief Executive Officer, shall establish a Capitol Visitor Center Gift Shop within the Capitol Visitor Center for the purpose of providing for the sale of gift items. All moneys received from sales and other services by the Capitol Visitor Center Gift Shop shall be deposited in the Capitol Visitor Center Revolving Fund established under section 301 and shall be available for purposes of this section.
(b)Exception to prohibition of sale or solicitation on Capitol groundsSection 5104(c) of title 40, United States Code, shall not apply to any activity carried out under this section.
206.Food service operations
(a)Restaurant, catering, and vendingThe Architect of the Capitol, acting through the Chief Executive Officer, shall establish within the Capitol Visitor Center a restaurant and other food service facilities, including catering services and vending machines.
(b)Contract for food service operations
(1)In generalThe Architect of the Capitol, acting through the Chief Executive Officer, may enter into a contract for food service operations within the Capitol Visitor Center.
(2)Existing contract unaffectedNothing in paragraph (1) shall be construed to affect any contract for food service operations within the Capitol Visitor Center in effect on the date of enactment of this Act.
(c)DepositsAll net profits from the food service operations within the Capitol Visitor Center and all commissions received from the contractor for such food service operations shall be deposited in the Capitol Visitor Center Revolving Fund established under section 301.
(d)Exception to prohibition of sale or solicitation on Capitol groundsSection 5104(c) of title 40, United States Code, shall not apply to any activity carried out under this section.
IIICapitol Visitor Center Revolving Fund
301.Establishment and accountsThere is established in the Treasury of the United States a revolving fund to be known as the Capitol Visitor Center Revolving Fund (in this section referred to as the Fund), consisting of the following individual accounts:
(1)The Gift Shop Account.
(2)The Miscellaneous Receipts Account.
302.Deposits in the Fund
(a)Gift Shop AccountThere shall be deposited in the Gift Shop Account all monies received from sales and other services by the gift shop established under section 205, together with any interest accrued on balances in the Account.
(b)Miscellaneous Receipts AccountThere shall be deposited in the Miscellaneous Receipts Account each of the following (together with any interest accrued on balances in the Account):
(1)Any amounts deposited under section 206(c).
(2)Any other receipts received from the operation of the Capitol Visitor Center.
(3)Any amounts described under section 504(d).
303.Use of monies
(a)Gift shop account
(1)In generalAll monies in the Gift Shop Account shall be available without fiscal year limitation for disbursement by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, in connection with the operation of the gift shop under section 205, including supplies, inventories, equipment, and other expenses. In addition, such monies may be used by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, to reimburse any applicable appropriations account for amounts used from such appropriations account to pay the salaries of employees of the gift shops.
(2)Use of remaining fundsTo the extent monies in the Gift Shop Account are available after disbursements and reimbursements are made under paragraph (1), the Architect of the Capitol, upon recommendation of the Chief Executive Officer, may disburse such monies for the operation of the Capitol Visitor Center, after consultation with—
(A)the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives; and
(B)the Committees on Appropriations of the House of Representatives and Senate.
(b)Miscellaneous receipts accountAll monies in the Miscellaneous Receipts Account shall be available without fiscal year limitation for disbursement by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, for the operations of the Capitol Visitor Center, after consultation with—
(1)the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives; and
(2)the Committees on Appropriations of the House of Representatives and Senate.
304.Administration of Fund
(a)DisbursementsDisbursements from the Fund may be made by the Architect of the Capitol, upon recommendation of the Chief Executive Officer.
(b)Investment AuthorityThe Secretary of the Treasury shall invest any portion of the Fund that, as determined by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States or an obligation guaranteed both as to principal and interest by the United States that, as determined by the Architect of the Capitol, upon recommendation of the Chief Executive Officer, has a maturity date suitable for the purposes of the Fund. The Secretary of the Treasury shall credit interest earned on the obligations to the Fund.
(c)AuditThe Fund shall be subject to audit by the Comptroller General at the discretion of the Comptroller General.
IVCapitol Guide Service and Office of Congressional Accessibility Services
ACapitol Guide Service
401.Transfer of Capitol Guide Service
(a)Transfer of Authorities and Personnel to Office of the Capitol Visitor CenterIn accordance with the provisions of this title, effective on the transfer date—
(1)the Capitol Guide Service shall be an office within the Office;
(2)the contracts, liabilities, records, property, appropriations, and other assets and interests of the Capitol Guide Service, established under section 441 of the Legislative Reorganization Act of 1970 (2 U.S.C. 2166), and the employees of the Capitol Guide Service, are transferred to the Office, except that the transfer of any amounts appropriated to the Capitol Guide Service that remain available as of the transfer date shall occur only upon the approval of the Committees on Appropriations of the House of Representatives and Senate; and
(3)the Capitol Guide Service shall be subject to the direction of the Architect of the Capitol, upon recommendation of the Chief Executive Officer, in accordance with this subtitle.
(b)Treatment of Employees of Capitol Guide Service at Time of Transfer
(1)In generalAny individual who is an employee of the Capitol Guide Service on a non-temporary basis on the transfer date who is transferred to the Office under subsection (a) shall be subject to the authority of the Architect of the Capitol under section 402(b), except that the individual’s grade, compensation, rate of leave, or other benefits that apply with respect to the individual at the time of transfer shall not be reduced while such individual remains continuously so employed in the same position within the Office, other than for cause.
(2)Eligibility for immediate retirement on basis of involuntary separationFor purposes of section 8336(d) and section 8414(b) of title 5, United States Code, an individual described in paragraph (1) who is separated from service with the Office shall be considered to have separated from the service involuntarily if, at the time the individual is separated from service—
(A)the individual has completed 25 years of service under such title; or
(B)the individual has completed 20 years of service under such title and is 50 years of age or older.
(c)Exception for Congressional Special Services OfficeThis section does not apply with respect to any employees, contracts, liabilities, records, property, appropriations, and other assets and interests of the Congressional Special Services Office of the Capitol Guide Service that are transferred to the Office of Congressional Accessibility Services under subtitle B.
402.Duties of employees of Capitol Guide Service
(a)Provision of Guided Tours
(1)ToursIn accordance with this section, the Capitol Guide Service shall provide without charge guided tours of the interior of the United States Capitol, including the Capitol Visitor Center, for the education and enlightenment of the general public.
(2)Acceptance of fees prohibitedAn employee of the Capitol Guide Service shall not charge or accept any fee, or accept any gratuity, for or on account of the official services of that employee.
(3)Regulations of the Architect of the CapitolAll such tours shall be conducted in compliance with regulations approved by the Architect of the Capitol, upon recommendation of the Chief Executive Officer.
(b)Authority of the Architect of the CapitolIn providing for the direction, supervision, and control of the Capitol Guide Service, the Architect of the Capitol, upon recommendation of the Chief Executive Officer, is authorized to—
(1)subject to the availability of appropriations, establish and revise such number of positions of Guide in the Capitol Guide Service as the Architect of the Capitol considers necessary to carry out effectively the activities of the Capitol Guide Service;
(2)appoint, on a permanent basis without regard to political affiliation and solely on the basis of fitness to perform their duties, a Chief Guide and such deputies as the Architect of the Capitol considers appropriate for the effective administration of the Capitol Guide Service and, in addition, such number of Guides as may be authorized;
(3)with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, with respect to the individuals appointed under paragraph (2)—
(A)prescribe the individual’s duties and responsibilities; and
(B)fix, and adjust from time to time, respective rates of pay at single per annum (gross) rates;
(4)with respect to the individuals appointed under paragraph (2), take appropriate disciplinary action, including, when circumstances warrant, suspension from duty without pay, reduction in pay, demotion, or termination of employment with the Capitol Guide Service, against any employee who violates any provision of this section or any regulation prescribed by the Architect of the Capitol under paragraph (8);
(5)prescribe a uniform dress, including appropriate insignia, which shall be worn by personnel of the Capitol Guide Service;
(6)from time to time and as may be necessary, procure and furnish such uniforms to such personnel without charge to such personnel;
(7)receive and consider advice and information from any private historical or educational organization, association, or society with respect to those operations of the Capitol Guide Service which involve the furnishing of historical and educational information to the general public; and
(8)with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, prescribe such regulations as the Architect of the Capitol considers necessary and appropriate for the operation of the Capitol Guide Service, including regulations with respect to tour routes and hours of operation, number of visitors per guide, staff-led tours, and non-law enforcement security and special event related support.
(c)Provision of Accessible Tours in Coordination With Office of Congressional Accessibility ServicesThe Chief Executive Officer shall coordinate the provision of accessible tours for individuals with disabilities with the Office of Congressional Accessibility Services established under subtitle B.
(d)Detail of personnelThe Architect of the Capitol shall detail personnel of the Capitol Guide Service based on a request from the Capitol Police Board to assist the United States Capitol Police by providing ushering and informational services, and other services not directly involving law enforcement, in connection with—
(1)the inauguration of the President and Vice President of the United States;
(2)the official reception of representatives of foreign nations and other persons by the Senate or House of Representatives; or
(3)other special or ceremonial occasions in the United States Capitol or on the United States Capitol Grounds that—
(A)require the presence of additional Government personnel; and
(B)cause the temporary suspension of the performance of regular duties.
(e)Effective dateThis section shall take effect on the transfer date.
BOffice of Congressional Accessibility Services
411.Office of Congressional Accessibility Services
(a)In GeneralSection 310 of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e) is amended to read as follows:

310.Office of Congressional Accessibility Services
(a)Establishment of Office of Congressional Accessibility Services
(1)EstablishmentThere is established in the legislative branch the Office of Congressional Accessibility Services, to be headed by the Director of Accessibility Services.
(2)Congressional Accessibility Services Board
(A)EstablishmentThere is established the Congressional Accessibility Services Board, which shall be composed of—
(i)the Sergeant at Arms and Doorkeeper of the Senate;
(ii)the Secretary of the Senate;
(iii)the Sergeant at Arms of the House of Representatives;
(iv)the Clerk of the House of Representatives; and
(v)the Architect of the Capitol.
(B)Direction of BoardThe Office of Congressional Accessibility Services shall be subject to the direction of the Congressional Accessibility Services Board.
(3)Mission and Functions
(A)In generalThe Office of Congressional Accessibility Services shall—
(i)provide and coordinate accessibility services for individuals with disabilities, including Members of Congress, officers and employees of the House of Representatives and the Senate, and visitors, in the United States Capitol Complex; and
(ii)provide information regarding accessibility for individuals with disabilities, as well as related training and staff development, to Members of Congress and employees of the Senate and the House of Representatives.
(B)United States Capitol Complex definedIn this paragraph, the term United States Capitol Complex means the Capitol buildings (as defined in section 5101 of title 40, United States Code) and the United States Capitol Grounds (as described in section 5102 of such title).
(b)Director of Accessibility Services
(1)Appointment, pay, and removal
(A)Appointment and payThe Director of Accessibility Services shall be appointed by the Congressional Accessibility Services Board and shall be paid at a rate of pay determined by the Congressional Accessibility Services Board.
(B)RemovalUpon removal of the Director of Accessibility Services, the Congressional Accessibility Services Board shall immediately provide notice of the removal to the Committee on Rules and Administration of the Senate, the Committee on House Administration of the House of Representatives, and the Committees on Appropriations of the House of Representatives and Senate. The notice shall include the reasons for the removal.
(2)Personnel and Other Administrative Functions
(A)Personnel, disbursements, and contractsIn carrying out the functions of the Office of Congressional Accessibility Services under subsection (a), the Director of Accessibility Services shall have the authority to—
(i)appoint, hire, and fix the compensation of such personnel as may be necessary for operations of the Office of Congressional Accessibility Services, except that no employee may be paid at an annual rate in excess of the annual rate of pay for the Director of Accessibility Services;
(ii)take appropriate disciplinary action, including, when circumstances warrant, suspension from duty without pay, reduction in pay, demotion, or termination of employment with the Office of Congressional Accessibility Services, against any employee;
(iii)disburse funds as may be necessary and available for the needs of the Office of Congressional Accessibility Services; and
(iv)serve as contracting officer for the Office of Congressional Accessibility Services.
(B)Agreements with the office of the architect of the capitol, with other legislative branch agencies, and with offices of the senate and house of representativesSubject to the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives, the Director of Accessibility Services may place orders and enter into agreements with the Office of the Architect of the Capitol, with other legislative branch agencies, and with any office or other entity of the Senate or House of Representatives for procuring goods and providing financial and administrative services on behalf of the Office of Congressional Accessibility Services, or to otherwise assist the Director in the administration and management of the Office of Congressional Accessibility Services.
(3)Semiannual reportsThe Director of Accessibility Services shall submit a report to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives not later than 45 days following the close of each semiannual period ending on March 31 or September 30 of each year on the financial and operational status during the period of each function under the jurisdiction of the Director. Each such report shall include financial statements and a description or explanation of current operations, the implementation of new policies and procedures, and future plans for each function..
(b)Specific functionsThe Director of Accessibility Services shall submit to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives a list of the specific functions that the Office of Congressional Accessibility Services will perform in carrying out this subtitle with the approval of the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives. The Director of Accessibility Services shall submit the list not later than 30 days after the transfer date.
(c)Transition for Current DirectorThe individual who serves as the head of the Congressional Special Services Office as of the date of the enactment of this Act shall be the first Director of Accessibility Services appointed by the Congressional Accessibility Services Board under section 310 of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e) (as amended by this section).
412.Transfer From Capitol Guide Service
(a)Transfer of Authorities and Personnel of Congressional Special Services Office of Capitol Guide ServiceIn accordance with the provisions of this title, effective on the transfer date—
(1)the contracts, liabilities, records, property, appropriations, and other assets and interests of the Congressional Special Services Office of the Capitol Guide Service, and the employees of such Office, are transferred to the Office of Congressional Accessibility Services established under section 310(a) of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e) (as amended by section 411 of this Act), except that the transfer of any amounts appropriated to the Congressional Special Services Office that remain available as of the transfer date shall occur only upon the approval of the Committees on Appropriations of the House of Representatives and Senate; and
(2)the employees of such Office shall be subject to the direction, supervision, and control of the Director of Accessibility Services.
(b)Treatment of Employees at Time of Transfer
(1)In generalAny individual who is an employee of the Congressional Special Services Office of the Capitol Guide Service on a non-temporary basis on the transfer date who is transferred under subsection (a) shall be subject to the authority of the Director of Accessibility Services under section 310(b) of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e) (as amended by section 411 of this Act), except that the individual’s grade, compensation, rate of leave, or other benefits that apply with respect to the individual at the time of transfer shall not be reduced while such individual remains continuously so employed in the same position within the Office of Congressional Accessibility Services established under section 310(a) of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 130e) (as amended by section 411 of this Act), other than for cause.
(2)Eligibility for immediate retirement on basis of involuntary separationFor purposes of section 8336(d) and section 8414(b) of title 5, United States Code, an individual described in paragraph (1) who is separated from service with the Office of Congressional Accessibility Services shall be considered to have separated from the service involuntarily if, at the time the individual is separated from service—
(A)the individual has completed 25 years of service under such title; or
(B)the individual has completed 20 years of service under such title and is 50 years of age or older.
(3)Prohibiting imposition of probationary periodThe Director of Accessibility Services may not impose a period of probation with respect to the transfer of any individual who is transferred to the Office of Congressional Accessibility Services under subsection (a).
CTransfer date and technical and conforming amendments
421.Transfer dateIn this title, the term transfer date means the date occurring on the first day of the first pay period (applicable to employees transferred under section 401) occurring on or after 30 days after the date of enactment of this Act.
422.Technical and conforming amendments
(a)Existing Authority of Capitol Guide ServiceSection 441 of the Legislative Reorganization Act of 1970 (2 U.S.C. 2166) is repealed.
(b)Coverage Under Congressional Accountability Act of 1995
(1)Treatment of employees as covered employeesSection 101(3)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(3)(C)) is amended to read as follows:

(C)the Office of Congressional Accessibility Services;.
(2)Treatment of office as employing officeSection 101(9)(D) of such Act (2 U.S.C. 1301(9)(D)) is amended by striking the Capitol Guide Board, and inserting the Office of Congressional Accessibility Services,.
(3)Rights and protections relating to public services and accommodationsSection 210(a)(4) of such Act (2 U.S.C. 1331(a)(4)) is amended to read as follows:

(4)the Office of Congressional Accessibility Services;.
(4)Periodic inspections for occupational safety and health complianceSection 215(e)(1) of such Act (2 U.S.C. 1341(e)(1)) is amended by striking the Capitol Guide Service, and inserting the Office of Congressional Accessibility Services,.
(c)Treatment as Congressional Employees for Retirement PurposesSection 2107(9) of title 5, United States Code, is amended to read as follows:

(9)an employee of the Office of Congressional Accessibility Services..
(d)Effective DateThe amendments made by this section shall take effect on the transfer date.
VMiscellaneous provisions
501.Jurisdictions unaffected
(a)Security jurisdiction unaffectedNothing in this Act granting any authority to the Architect of the Capitol or Chief Executive Officer shall be construed to affect the exclusive jurisdiction of the Capitol Police, the Capitol Police Board, the Sergeant at Arms and Doorkeeper of the Senate, and the Sergeant at Arms of the House of Representatives to provide security for the Capitol, including the Capitol Visitor Center.
(b)Architect of the Capitol jurisdiction unaffected
(1)In generalNothing in this Act granting any authority to the Chief Executive Officer shall be construed to affect the exclusive jurisdiction of the Architect of the Capitol for the care and superintendence of the Capitol Visitor Center. All maintenance services, groundskeeping services, improvements, alterations, additions, and repairs for the Capitol Visitor Center shall be made under the direction and supervision of the Architect, subject to the approval of the Committee on Rules and Administration of the Senate and the House Office Building Commission as to matters of general policy.
(2)Technical and conforming amendmentSection 1305 of the Legislative Branch Appropriations Act, 2008 (2 U.S.C. 1825) is repealed.
502.Student loan repayment authoritySection 5379(a)(1)(A) of title 5, United States Code, is amended by inserting , the Architect of the Capitol, the Botanic Garden, and the Office of Congressional Accessibility Services  after title.
503.Acceptance of volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Architect of the Capitol, upon the recommendation of the Chief Executive Officer, may accept and use voluntary and uncompensated services for the Capitol Visitor Center as the Architect of the Capitol determines necessary. No person shall be permitted to donate personal services under this section unless such person has first agreed, in writing, to waive any and all claims against the United States arising out of or connection with such services, other than a claim under the provisions of chapter 81 of title 5, United States Code. No person donating personal services under this section shall be considered an employee of the United States for any purpose other than for purposes of chapter 81 of such title. In no case shall the acceptance of personal services under this subsection result in the reduction of pay or displacement of any employee of the Office of the Architect of the Capitol.
504.Coins treated as gifts
(a)DefinitionIn this section, the term covered grounds means—
(1)the grounds described under section 5102 of title 40, United States Code;
(2)the Capitol Buildings defined under section 5101 of title 40, United States Code, including the Capitol Visitor Center; and
(3)the Library of Congress buildings and grounds described under section 11 of the Act entitled An Act relating to the policing of the buildings and grounds of the Library of Congress, approved August 4, 1950 (2 U.S.C. 167j).
(b)Treatment of coinsIn the case of any coins in any fountains on covered grounds—
(1)such coins shall be treated as gifts to the United States; and
(2)the Architect of the Capitol shall—
(A)collect such coins at such times and in such manner as the Architect determines appropriate; and
(B)except as provided under subsection (c), deposit the collected coins in accordance with subsection (d).
(c)Cost reimbursementAny amount collected under this section shall first be used to reimburse the Architect of the Capitol for any costs incurred in the collection and processing of the coins. The amount of any such reimbursement is appropriated to the account from which such costs were paid and may be used for any authorized purpose of that account.
(d)Deposit of coinsThe Architect of the Capitol shall deposit coins collected under this section in the Miscellaneous Receipts Account of the Capitol Visitor Center Revolving Fund established under section 301.
(e)Authorized use and availabilityAmounts deposited in the Miscellaneous Receipts Account of the Capitol Visitor Center Revolving Fund under this section shall be available as provided under section 303(b).
505.Flexible work schedule pilot program
(a)In generalSection 1302 of the Legislative Branch Appropriations Act, 2008 (2 U.S.C. 1831 note; 121 Stat. 2242) is amended in the third sentence by striking September 30, 2008 and inserting September 30, 2010.
(b)Effective dateThe amendment made under subsection (a) shall take effect as though enacted as part of the Legislative Branch Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2218 et seq.).
VIAuthorization of appropriations
601.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
